Citation Nr: 0634687	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  99-17 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $41,569.96.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June to July 1970 and 
from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 decision issued by the 
RO's Committee on Waivers and Compromises (Committee).  

The Board remanded this case back to the RO in November 2001 
for additional development of the record.  

Subsequently, the veteran was issued a Statement of the Case 
in August 2003 on the issue of service connection for a left 
wrist disorder, as he had submitted a Notice of Disagreement 
with an August 2001 rating decision denying that claim.  

To date, however, he has not furnished a formal Substantive 
Appeal or other documentation indicating a desire to perfect 
an appeal on this matter.  Accordingly, this matter is not 
presently before the Board on appeal.  



FINDINGS OF FACT

1.  Based on unreported family income, the RO retroactively 
reduced the veteran's improved pension benefits.  

2.  The retroactive termination of the veteran's improved 
pension benefits resulted in the creation of an overpayment 
in the amount of $44,850.00; following a VA audit in August 
2005, this amount was reduced to $41,569.96.  

3.  The veteran failed to report his SSA income and 
specifically denied any outside income in response to an RO 
inquiry on this matter.  



CONCLUSION OF LAW

Waver of recovery of the overpayment in the amount of 
$41,569.96 of the veteran's improved pension benefits is 
precluded by a finding of bad faith on his part.  38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2006); 38 C.F.R. § 1.965(b) 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The United States Court of Appeals for Veterans Claims, 
however, has held that VCAA does not apply in cases involving 
a claimed waiver of recovery of an overpayment.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  

In other words, any indication that the veteran committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-57 (1992).  

The Court has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  

Thus, a debtor's conduct in connection with a debt arising 
from participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of recovery of an overpayment, the Court has held 
that the Board is required to review that determination.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.  
(2) Balancing of faults.  Weighing fault 
of the debtor against Department of 
Veterans Affairs fault.  
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.  
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.  
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.  
(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).  

In the present case, the RO granted VA nonservice-connected 
disability pension benefits in a May 1995 rating decision.  
The veteran was simultaneously notified of this decision and 
was furnished a VA Form 21-8768.  By this form, he was 
informed that he was obligated to provide prompt notice of 
any change in income or net worth and that a failure to 
provide such information would result in the creation of an 
overpayment which would be subject to recovery.  

In February 1998, the veteran contacted the RO about a letter 
he had received concerning his income.  The RO noted that no 
such letter was found, and the veteran was asked whether he 
or any of his dependents were currently receiving any income.  
At that time, he denied any income.  

Upon further review, it was discovered that the veteran was 
receiving both SSA and civil service benefits.  Accordingly, 
in February 1998, the veteran was notified that a proposal 
was being made to terminate his benefits in 60 days, 
retroactively as of October 1, 1994 (the date that the 
payment of pension benefits began).  The veteran was further 
notified of his rights to submit evidence, appear for a 
hearing, and request representation.  

In August 1998, the veteran notified the RO that he was 
requesting a waiver of the overpayment on his account and 
"did not know" that he had to report SSA benefits.  He also 
submitted a financial status report showing monthly pension, 
compensation, or other income of $1,046.00 and total monthly 
expenses of $2,392.00.  Separately, however, he reported only 
$375.15 per month in installment contracts and other debts 
and $470.00 in other expenses (property and food payments).  

In April 1999, the Committee reached a decision on the 
veteran's claim.  In this decision, the Committee found bad 
faith on the part of the veteran.  Accordingly, consideration 
was not given to whether or not collection of the debt would 
be against equity and good conscience.  

The Committee further noted that the degree of fault was 
entirely with the veteran with the creation of the 
indebtedness.  He failed to report income to VA, as required.  
By not reporting any of his sources of family income, this 
enabled him to continue to accept benefits for a prolonged 
period when he was not entitled.  

Accordingly, the Committee made a finding of unjust 
enrichment.  Furthermore, it was noted that the veteran had 
called the Committee and stated that he had no income, when 
in fact he had income from two sources for himself and failed 
to reply regarding his dependents.  This was noted to be an 
act of bad faith on his part.  

The Committee reached the finding that the veteran made no 
attempt to comply with government regulations regarding the 
obligations of a pension recipient and thus enhanced his 
financial position at the government's expense.  Such a 
finding of bad faith was noted to preclude any waiver of 
recovery of the indebtedness in the amount of $44,852.00.  

In his June 1999 Notice of Disagreement, the veteran asserted 
his "innocence," as he reported believing that he was 
receiving "service[-]connected disability compensation."  
He also submitted a money order in the amount of $50.00.  

The RO, in the August 1999 Statement of the Case, reasserted 
that the veteran's verbal statement denying all income, 
despite the receipt of both SSA and civil service income, 
constituted an act of "bad faith" on his part.  

Moreover, by not reporting any of the sources or amounts of 
income, he was able to continue receiving VA benefits to 
which he was not entitled to over a prolonged period, and 
this constituted "unjust enrichment."  

In an October 2001 VA Form 646 (Statement of Accredited 
Representation in Appealed Case), the veteran's then-
representative reiterated that he maintained that he thought 
he was receiving service-connected benefits, as opposed to 
nonservice-connected pension benefits.  The representative 
also argued that that repayment of the debt would cause a 
hardship to the veteran and his family.  

In its November 2001 remand, the Board requested an audit of 
the veteran's pension account, to be preceded by information 
requests to SSA and appropriate steps to contact the veteran 
and by a request that he furnish information as to both the 
amount of civil service payments he received and the date of 
such payments.  The veteran was also to be requested to 
furnish evidence of any unreimbursed medical expenses he paid 
during the period of the overpayment.  

Subsequently, in April 2003, the RO contacted the veteran and 
requested information as to the amount of civil service 
payments he received and the date of such payments, and 
evidence of any unreimbursed medical expenses he paid during 
the period of the overpayment (October 1, 1994 and October 1, 
1998).  

The RO also made a detailed information request to the SSA, 
which provided the RO with a decision letter showing a 
finding of disability beginning in July 1994, as well as a 
detailed payment history in February and March of 2005.  

No response was received from the veteran, however, even 
after a follow-up letter in January 2006.  

Based on the materials received from SSA, the RO requested an 
audit of the veteran's overpayment.  This audit confirmed the 
overpayment amount of $44,852.00.  At the same time, the 
prior $50.00 payment from June 1999, as well as deductions 
from treasury offsets in the amount of $3,232.04, were 
subtracted.  

Accordingly, a revised due balance of $41,596.96 was 
ascertained, and this is the amount of overpayment currently 
at issue.  

The Board has reviewed the evidence of in this case and 
observes that, while a prior audit had been conducted, it is 
evident from the veteran's statements, notably his June 1999 
Notice of Disagreement, that he is not contesting the 
validity of the debt in question.  Rather, his appeal is 
concerned with the question of the equities involved in 
repaying the debt.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  Specifically, the veteran has alleged that 
repaying his debt would cause him severe financial hardship.  

Before the Board can reach that question, however, the matter 
of whether the RO's finding of "bad faith" was appropriate 
must be addressed.  

In the present case, the veteran was duly notified at the 
time of the 1995 rating decision granting pension benefits of 
his responsibilities in reporting income.  Not only did he 
not report his SSA income to the RO, he specifically denied 
that he or any of his dependents were currently receiving any 
income when asked in February 1998.  

While the veteran has suggested that he misreported because 
he believed he was receiving service-connected, rather than 
nonservice-connected, benefits from VA, the fact remains that 
he provided unambiguously false information regarding his 
income situation that led to the continued payment of VA 
nonservice-connected pension benefits.  

The Board also notes that the veteran has not subsequently 
clarified his statement and, specifically, failed to respond 
to RO letters in April 2003 and January 2006, in which 
additional information to consider his claim was requested.  

As noted, "bad faith" does not require actual fraudulent 
intent; rather, there must be "a willful intention to seek 
an unfair advantage," or in other words an unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  

Here, the false income information provided by the veteran 
was deceptive and unfair to the RO and had the effect of 
furthering unfair payments to him.  Accordingly, the Board 
concurs with the Committee's conclusion that "bad faith" 
and "unjust enrichment" have been shown in this case.  

As required under Farless, the finding of "bad faith" would 
preclude further analysis of this case on the basis of 
considerations of "equity and good conscience."  

However, the Board notes that the veteran's accounting of his 
relative monthly income and expenses in his August 1998 
financial statement contained inconsistent information and 
that he has subsequently not furnished additional information 
to the RO to clarify such matters.  As such, the veteran's 
own actions would afford the Board no basis for meaningfully 
addressing certain aspects of "equity and good conscience."  

On this record, it is clear to the Board that the veteran was 
solely at fault in creation of the overpayment and that 
waiving of such debt would result in unjust enrichment, as 
noted hereinabove.   

In summary, the finding of the veteran's "bad faith" 
precludes consideration of financial hardship or any of the 
other elements of the standards of equity and good 
conscience, under 38 U.S.C.A. § 5302(c) and 38 C.F.R. 
§ 1.965(b).  

Accordingly, the claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$41,569.96 must be denied.  






ORDER

The claim of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$41,569.96 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


